DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Scott A. McCollister on 07/27/2021.

The application has been amended as follows: 
                                                      In The Claims
3.	Cancel the withdrawn claims 16-20 from the application.
	In claim 1, at the end of line 5, replace “side walls” with --opposed side walls--.
	In claim 1, lines 6-8, after “the base,”, replace “said boundary defining an opening to the outlet passage, and wherein said bottom wall terminates inward from said opening” with --said top wall, said opposed side walls and said bottom wall defining an opening to said outlet passage, and wherein said bottom wall terminates inward from said top and opposed side walls-- before “.”.
	At the beginning of claim 13, line 5, replace “said top and side walls” with -- said 

	In claim 13, line 6, replace “base wall terminates outwardly from at least substantially perpendicular to said gas” with --bottom wall terminates outwardly from a line at least substantially perpendicular to said gas--.
	In claims 13, line 8, replace “one of said top and side walls tapers outwardly” with -- one of said top and opposed side walls tapers outwardly-- before “.”.

Allowable Subject Matter
4.	Claims 1, 3-11 and 13-15 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: Vild (US 5,993,728) which is the closest prior art of record differs from the instant claimed invention by failing to teach and/or adequately suggest:
As In claim 1: an outlet passage extending from said a molten metal pumping chamber, that defines opposed top and bottom walls and opposed side walls, wherein said top and side walls terminate at an intersection with a boundary of the base, said top wall, said opposed side walls and the bottom wall defining an opening to the outlet passage, and wherein said bottom wall terminates inward from said top and opposed side wall.
As in claim 13: an outlet passage extending from said a molten metal pumping chamber, that defines opposed top and bottom walls and opposed side walls, wherein the top wall includes a gas injection inlet, wherein said top and side walls terminate at an intersection with a boundary of the base and said bottom wall terminates outwardly 
from a line at least substantially perpendicular to said gas injection inlet and inward from 

	Among the improvements of the instant claimed invention over the prior art is that it prevents the undesirable clogging of the molten metal pumping chamber outlet passage.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/M.A/Examiner, Art Unit 1733                                                                                                                                                                                                        /SCOTT R KASTLER/Primary Examiner, Art Unit 1733